At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island, on Monday the first Day of June A. D. 1747
Present the Honble Wm Strengthfield Esqr Dep: Judge
Court opened
The Petition of Jn° Sweet, with the Citation was read in Court and his Honr the Dep: Judge gave in his Decree, at which time the within obligation was given in Court
and the Court was adjourned untill further notice.
*410Whereas Captain John Sweet by his Petition sets forth in behalf of himself his Owners and Company that a part of the Cargo taken on board the Sloop Catharina condemned in this Court as Prize consisting of Sugars are detained by the Collector of his Majestys Customs on account of certain Duty’s, And as it is the Practice of the neighbouring Goverments that the Captors give Sufficient Security to pay the said Duty, on all such Sugars so Imported that is consumed in the said Governments, I therefore order that the said John Sweet Enact with two good and sufficient Sureties to pay the said Duty of five Shillings Sterling per Hundred on all the Sugars condemned as Prize in my Decree mentioned in said Petition, which shall be sold and consumed in this Colony, or so much thereof as shall not be consumed to be exported within Nine Months which being accomplished, I do order and Adjudge that the same be delivered to the Petitioner in order to be divided pursuant to my former Decree the Petitioner paying Cost.
Wm Strengthfield
Newport June ist 1747.